Citation Nr: 1314102	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  05-10 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to October 1988, and died in June 2003.  The Appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for the cause of the Veteran's death.

In July 2007, the Appellant testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

In February 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further development.  

In an April 2010 decision, the Board denied the Appellant's claim for service connection for metastatic melanoma of the adrenal gland for accrued benefits purposes.  At that time, the Board remanded her claim for service connection for the cause of the Veteran's death to the AMC for further procedural development.  

In September 2011, the Board again remanded the appeal to the AMC for further development.  



FINDINGS OF FACT

1.  The Veteran died in June 2003 from metastatic melanoma, primary site adrenal gland.

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: residuals of a ruptured anterior cruciate and medial collateral ligament of the left knee, evaluated as 30 percent disabling; status post closed fracture and dislocation of the right elbow with degenerative changes of the ulnar joint (major), evaluated as 10 percent disabling; left ear tinnitus, evaluated as 10 percent disabling; scars over the bridge of the nose into the eyebrows of the right oral commissure area below each eye and tracheostomy scar, evaluated as 10 percent disabling; and closed fracture and dislocation of the left wrist (major), open fracture and dislocation of the right wrist with well-healed scar (major), status post fracture of the right thumb (major), spondylosis and degenerative changes of the cervical spine at the C5-C7 level with a history of cervical strain, severe left ear high frequency hearing loss, status post fracture of the zygoma and orbital ridges of the maxilla and mandible with reconstruction of frontal sinuses, and, healed and closed larynx fracture, each assigned noncompensable disability evaluations.

3.  The Veteran's active military service, that included duty on board naval vessels off the coast of Vietnam during 1972 and 1973, did not include duty in, or visitation to, the Republic of Vietnam.

4.  The Veteran was first diagnosed with metastatic melanoma of the adrenal gland in approximately 2002.




5.  The objective and competent medical evidence of record preponderates against a finding that a disability shown in service or that a service-connected disability caused or contributed materially to producing or accelerating the Veteran's demise, nor was his metastatic melanoma of the adrenal gland incurred in or aggravated by service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or a service-connected disability, did not cause or substantially or materially contribute in producing the Veteran's death.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1116, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.   

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b) (1) was sent to the Appellant in August 2003.  This letter informed the Appellant of the evidence required to substantiate her claim, as well as her and VA's respective responsibilities in obtaining supporting evidence.  Also, the Board notes that the August 2003 letter was issued prior to the initial adjudication of the Appellant's claim in September 2003, the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction). 

Additionally, in February 2009 and again in April 2010, the Board remanded the Appellant's claim, in part, for issuance of a VCAA notice letter consistent with Hupp. v. Nicholson, supra.  In March 2009 and May 2010, the RO provided the Appellant with notice letters that explained how to establish service connection for the cause of the Veteran's death.  The Appellant was provided with Hupp compliant notice in the May 2010 letter.  The March 2009 and May 2010 letters also provided her with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2009 and May 2010 letters were not provided before the initial RO adjudication of the Appellant's claim in September 2003.  However, after she was provided with the letters, the claim was then readjudicated in the March 2011 and June 2012 supplemental statements of the case (SSOCs) based on any additional evidence received in response to the additional notices.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SSOC, such that the intended purpose of the notice is not frustrated and the Appellant is given ample opportunity to participate effectively in the adjudication of her claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

It is also worth noting that, as the pleading party, the Appellant, not VA, has the evidentiary burden of proof for showing how a VCAA notice error is prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Appellant and her representative have not made any such pleading or allegation.  Thus, the duty to notify has been met in this case.

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment and personnel records, VA medical treatment records, Naval Hospital records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the Appellant's claim for service connection for the cause of his death.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that a VA medical opinion was obtained in October 2011, the results of which have been included in the claims file for review.  The medical opinion involved a review of the claims file, and was supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinion is adequate for deciding the claim on the merits.  38 C.F.R. § 3.326 (2012); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Appellant's claim.

Furthermore, in July 2007, the Appellant was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2012); Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, this Acting Veterans Law Judge specifically noted the issue as entitlement to service connection for the cause of the Veteran's death.  See Board hearing transcript, page 2.  The Appellant was assisted at the hearing by an accredited representative from the Fleet Reserve Association.  See Board hearing transcript, page 1.  This AVLJ asked questions surrounding the elements of the claim that were lacking to substantiate the claim for benefits.  See Board hearing transcript, pages 14-19.  The AVLJ asked questions to ascertain whether the Appellant had submitted evidence in support of this claim.  See Board hearing transcript, page 2.  In addition, the representative and the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Board hearing transcript, pages 7-10, 12-13, 17-19.  Moreover, neither the Appellant nor her representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that this AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Appellant's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its February 2009 remand directives in regards to the claim at issue.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's personnel file and VA outpatient treatment records.  The RO obtained these records and associated them with the claims file.  The RO also provided the Appellant with the notice letter that complied with Dingess.  See Dingess/Hartman, supra.  The RO contacted the Joint Services Records Research Center (JSRRC) to determine whether the Veteran was ever actually on the landmass of Republic of Vietnam.  In June 2009, the JSRRC responded that the Veteran's service on the landmass of Vietnam could not be verified.

In February 2009, and again in April 2010, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death, in part, for the issuance of a VCAA notice letter consistent with Hupp.  In May 2010, the RO provided the Appellant with proper written notice of how to establish service connection for the cause of the Veteran's death.  Thus, the Appellant was provided with Hupp compliant notice.  

In September 2011, the Board remanded the Appellant's claim to obtain a VA medical opinion.  This medical opinion was obtained in October 2011, and is associated with the claims file.  The Board finds that the VA opinion report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2012).

The Board remands also directed the AMC to readjudicate the claim, that was accomplished in the December 2009, March 2011, and June 2012 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. at 268.  

As such, VA satisfied the duty to assist the Appellant in the development of her claim.  The Board may proceed without prejudice to the Appellant.  In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

II. Factual Background and Legal Analysis

The Appellant seeks service connection for the cause of the Veteran's death.  She maintains that the metastatic melanoma of the adrenal gland from which the Veteran died is a form of blood cancer similar to leukemia, multiple myeloma, and soft tissue sarcoma, and was due to his exposure to Agent Orange in service.  The Appellant contends, as did the Veteran prior to his death, that his duties during the Vietnam War involved his occasional presence on land in Vietnam.  In an August 2003 written statement, she said that he made frequent and documented trips to Da Nang, Tan Son Nhut, and other areas, to deliver parts, and repaired aircraft to return to the ship to which he was assigned.  In her September 2004 notice of disagreement, she said that the Veteran was assigned to the USS ENTERPRISE (CVN-65) from August 1972 to April 1975 during which time he repeatedly flew from the ship to Vietnam.

The Veteran died in June 2003, at the age of 54.  According to the June 2003 certificate of death, the immediate cause of the Veteran's death was metastatic melanoma, primary site adrenal gland.

At the time of the Veteran's death, service connection was in effect for the following disabilities: residuals of a ruptured anterior cruciate and medial collateral ligament of the left knee, evaluated as 30 percent disabling; status post closed fracture and dislocation of the right elbow with degenerative changes of the ulnar joint (major), evaluated as 10 percent disabling; left ear tinnitus, evaluated as 10 percent disabling; scars over the bridge of the nose into the eyebrows of the right oral commissure area below each eye and tracheostomy scar, evaluated as 10 percent disabling; and closed fracture and dislocation of the left wrist (major), open fracture and dislocation of the right wrist with well-healed scar (major), status post fracture of the right thumb (major), spondylosis and degenerative changes of the cervical spine at the C5-C7 level with a history of cervical strain, severe left ear high frequency hearing loss, status post fracture of the zygoma and orbital ridges of the maxilla and mandible with reconstruction of frontal sinuses, and healed and closed larynx fracture, each assigned noncompensable disability evaluations.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Although the Appellant is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, she is not competent to provide evidence as to more complex medical questions, such as the etiology of malignant tumor pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The law provides dependency and indemnity compensation (DIC) for a spouse of a veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310. 

In order for service connection for the cause of a Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting disorders, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such disability affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4). 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, metastatic melanoma of the adrenal gland.  When examined in August 1988, prior to discharge, the Veteran's skin and endocrine system were normal, and a malignant melanoma of the adrenal gland was not noted.

The Veteran's post service medical records demonstrate that he was seen in the Naval Hospital emergency room in March 2002 with abdominal pain.  He was found to have a left adrenal mass on a computed tomography (CT) scan.  The Veteran underwent a subsequent left adrenalectomy and, on pathology, was initially thought to have a pheochromocytoma but, after further review, the diagnosis of malignant melanoma was confirmed.  A thorough physical examination failed to find a primary site/source of the melanoma.  He responded poorly to treatment and eventually suffered metastasis to the right adrenal gland and lymph nodes.  The certificate of death shows that he died in June 2003 from metastatic melanoma, primary site adrenal gland.  An autopsy was not performed.  

In this case, the Appellant contends, in pertinent part, that the Veteran was exposed to Agent Orange in service that caused or contributed to his post service diagnosis of, and death from, metastatic melanoma of the adrenal gland.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2012).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id.  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) , in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents. See 75 Fed. Reg. 53202-16 (Aug. 31, 2010).

The enumerated diseases include do not include metastatic melanoma of the adrenal gland.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

Here, the objective medical evidence fails to demonstrate that the Veteran served in the Republic of Vietnam or was exposed to Agent Orange.  

The Veteran's awards and decorations include his receipt of the Vietnam Service Medal for service from October 1972 to February 1973, and the Republic of Vietnam Campaign Medal with Device.  However, available records in the file do not show that he served in Vietnam.  His Report of Discharge or Transfer (DD Form 214) and service personnel records indicate that he served aboard the USS ENTERPRISE (CVN-65), apparently from August 1972 to April 1975, as an aircraft mechanic, flight engineer, and on a transport flight crew.

Although the Veteran served aboard the USS ENTERPRISE, there is no competent evidence that he served in Vietnam, in the waters offshore Vietnam, or under conditions of service involving duty or visitation in the Republic of Vietnam for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  Here there is simply no objective evidence to show that the Veteran had actual service on the land mass of the Republic of Vietnam that, according to applicable regulations and VA General Counsel precedential opinion, he must have done in order to fall within the definition of "service in Vietnam."  See 38 U.S.C.A. § 101(29)(A), 7104(c) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 3.313(a) (2012); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994); see also Haas v. Peake, 525 F.3d at 1168.

Nevertheless, in a May 2008 written statement, the Appellant's representative argued that the Veteran's Navy Enlisted Classification (NEC) codes included that of Transport Flight Crew and that it was likely that, as a member of a flight crew, any of the Veteran's flights may have taken him on the ground in Vietnam.  The representative maintained that ship deck logs and flight manifests should be able to verify flight operations, and other pertinent information regarding flight locations.

In response to the Appellant's representative's arguments, the Board remanded the Appellant's case in February 2009 in part, to obtain the Veteran's service personnel records.  However, a careful review of these records does not support the representative's argument, as they do not confirm the Veteran's presence in Vietnam during the period covered by the presumption.  

Moreover, the RO also contacted the JSRRC to determine whether the Veteran was ever actually on the landmass of Republic of Vietnam.  In June 2009, the JSRRC responded that the Veteran's service on the landmass of Vietnam could not be verified.  Notably, the JSRRC said that it reviewed the 1972 command history for the USS ENTERPRISE.  It was unable to document that an aircraft departed the ship to the Republic of Vietnam, or that the Veteran departed the ship.  In a November 2009 memorandum, the RO concluded that it could not verify the Veteran's service in the Republic of Vietnam.

Based on the foregoing, then, there is no basis to find that the Veteran had in-country service in the Republic of Vietnam or exposure to herbicides.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

However, where a claimant is not eligible for application of the "presumption" of service connection under the law, the claimant is not precluded from establishing service connection with proof of actual direct causation, although this route includes the difficult burden of tracing causation to a condition or event, such as exposure to herbicides, during service.  Combee, 34 F.3d at 1042-44; see also Brock, 10 Vet. App. at 162-64.

The Veteran's service treatment records are devoid of any reference to his diagnosis of, or treatment for, metastatic melanoma of the adrenal gland in service.  Post service, the medical evidence of record reflects that metastatic melanoma of the adrenal gland was diagnosed in approximately 2002, nearly 14 years after the Veteran's discharge from active service.

In support of her claim, the Appellant relies on the April 2008 signed statement from L.S.S., M.D., an oncologist, who treated the Veteran for metastatic melanoma from April 29, 2002, to December 11, 2002.  Dr. L.S.S. stated her understanding that the Veteran was exposed to Agent Orange, and that "this may have contributed to his development of malignant melanoma."  

As to Dr. L.S.S.'s statement, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty and is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1994).  She does not provide an opinion that equates to the level of at least as likely as not.  Rather, she simply said exposure to Agent Orange "may have" have contributed to the Veteran's development of the malignant melanoma that caused his death, which at most indicates the relationship is a possibility.  See e.g., 38 C.F.R. § 3.102 (service connection may not be predicated on a resort to speculation or remote possibility).  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by in- service events is insufficient to establish service connection). 

Nor did Dr. L.S.S. provide clinical evidence to support her beliefs, and her opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West,12 Vet. App. 185 (1999); Black v. Brown, supra. 

Thus, the opinion rendered by Dr. L.S.S. cannot be relied upon by the Appellant to provide evidence that the Veteran was exposed to Agent Orange in service.  

There is no competent evidence of record establishing that the Veteran was exposed to herbicides during his active military service.  

The Board finds that the probative evidence of record does not show that the Veteran was exposed to herbicide during his active military service that either caused or contributed substantially or materially to the Veteran's death.  The Appellant's claim cannot be granted on this theory.

But, in a March 2010 written statement, the Appellant's representative argued that the Veteran's service duties as a flight engineer required extended exposure to direct sun light that, along with his fair skin complexion, resulted in skin melanoma causing his death.  

In this regard, the Veteran's service personnel records confirm that his service duties and occupational specialties included time as an aviation mechanic and a flight engineer.  The Veteran's service separation personnel record, his DD Form 214, shows that he had approximately 9 years in the military occupational of flight engineer.  As noted above, the Veteran died in June 2003, and the certificate of death lists the cause of his death as metastatic melanoma, primary site adrenal gland.  It is noted that the primary site of the metastatic melanoma as the adrenal gland would seem contradictory to the assertion made on the Appellant's behalf regarding skin cancer.  However, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, a VA medical opinion was obtained in October 2011.  Following a review of the claims file, in October 2011, a VA physician found that the metastatic melanoma, with reported primary site as the adrenal gland, from which the Veteran died, was less likely as not due to any disease or injury during service, including his claimed exposure to sunlight in his military occupation as an aviation mechanic or flight engineer.  

The VA physician reasoned that primary melanomas of non-sun-exposed areas are rare, but do occur, and primary melanoma of the adrenal gland has been reported.  The physician stated that one factor in favor of this diagnosis is the confusion with pheochromocytoma at the initial pathology.  

The VA examiner cited to medical literature to the effect that, "[s]ince the truemelanocytic origin of primary adrenal melanoma has not been established and because of the similarity of its pathologic findings with the pheochromocytomas, we believe that adrenal melanoma arises from the pheochromocytes and should be called 'melanotic malignant pheochromocytoma.'"  The examiner indicated that non-cutaneous melanomas are more aggressive tumors that have a poor prognosis, frequently metastasize and respond poorly to treatment, as was this Veteran's case.  

Therefore, the VA examiner found that, if the Veteran's diagnosis was correct (i.e., that the Veteran's melanoma was a primary adrenal melanoma and not spread from a cutaneous melanoma), then it would "obviously" not be due to sun exposure during the Veteran's active military service.  Further, the examiner found that the etiology of primary adrenal melanoma was unknown, and thus there was no nexus to connect this to the Veteran's active military service.

The October 2011 VA examiner explained that it was possible that the adrenal melanoma was a metastasis from the skin with the primary skin site never identified.  However, the examiner found that it would be speculative in this case to opine that the Veteran's nine years of sun exposure as an aviation mechanic or flight engineer were more significant than his childhood sun exposure or post-service sun exposure.  Indeed, per the medical literature, the examiner noted that chronic daily sun exposure is thought to be protective against melanoma, whereas short intense bursts of exposure are what place individuals at risk for melanoma.  The examiner then cited to the medical literature described in her opinion: Abeloff's Clinical Oncology, 4th edition, and Dermatologic Clinics, Volume 27, Issue 2 (April 2009). 

There is no medical opinion of record to contradict the October 2011 VA examiner's opinion.  

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the Appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also furnished a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Thus, the Board finds that the probative evidence of record does not show that a disability incurred in or aggravated by service, to include from the Veteran's sun exposure, either caused or contributed substantially or materially to the Veteran's death.  The Appellant's claim cannot be granted on this theory.

Moreover, the Board finds that the Veteran's service-connected disabilities did not contribute substantially or materially in bringing about his demise.  In this regard, following a review of the claims file, the October 2011 VA examiner opined that the Veteran's service-connected orthopedic disabilities did not either cause or contribute substantially or materially to the metastatic melanoma of the adrenal gland from which he died.  

The VA physician reasoned that the Veteran's service-connected disabilities were anatomically, physiologically, pathologically, and in every other way separate from his metastatic melanoma of the adrenal gland.  The physician found that there was no pathophysiologic mechanism for a ruptured anterior cruciate and medical collateral ligaments, status post closed fracture and dislocation of the elbow, and open and closed fracture and dislocation of the wrist, and status post thumb fracture, and spondylosis and degenerative changes of the cervical spine, and hearing loss and tinnitus of the ear, to cause or aggravate melanoma, either primary or metastatic.  There are no contrary medical opinions in the claims file.  

Thus, the Board concludes that the probative evidence of record does not show that a service-connected disability either caused or contributed substantially or materially to the Veteran's death.  

The Board notes that, in May 2008, the Appellant submitted medical literature from the Journal of Occupational and Environmental Science, entitled "Did TCDD Exposure or Service in Southeast Asia Increase the Risk of Cancer in Air Force Veterans Who Did Not Spray Agent Orange?", Vol. 47(4), April 2005, pp 335-342, that generally describes cancer incidence in veterans who served in Southeast Asia and were not occupationally exposed to herbicides.

The Board notes, however, that this document contains no specific findings pertaining to this Veteran's manifestation of metastatic melanoma of the adrenal gland.  As a lay person, relying on a generic medical treatise, the Appellant is not qualified to render a medical opinion as to the etiology of the Veteran's metastatic melanoma of the adrenal gland.  See Wallin v. West, 11 Vet. App. at 514 (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 

In the present case, the Journal of Occupational and Environmental Medicine article submitted by the Appellant was not accompanied by the opinion of any medical expert.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that the Veteran's metastatic melanoma of the adrenal gland was not related to active service, including exposure to Agent Orange or a service-connected disability.  Here, the only probative medical evidence of record is against the Appellant's claim.  Therefore, while the Board has considered the Journal of Occupational and Environmental Medicine information, it is not sufficient to outweigh the medical evidence of record, including the October 2011 VA examiner's opinion. 

In so finding, the Board has considered the Appellant's contention that a relationship exists between the metastatic melanoma of the adrenal gland that caused the Veteran's death and military service including exposure to Agent Orange and his service-connected disabilities.  In adjudicating this claim, the Board must assess the Appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Appellant is competent to describe her observable symptoms.  However, she is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d at 1331.  

Here, the Board does not find the Appellant's testimony concerning the etiology of the Veteran's metastatic melanoma of the adrenal gland to be credible, given that there is no objective evidence that the Veteran was ever stationed on the landmass of the Republic of Vietnam during his military service, and there is no probative medical evidence otherwise directly linking the Veteran's metastatic melanoma of the adrenal gland to his military service or to his service-connected disabilities.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

It is important to point out that the Board does not find that the Appellant's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009), quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Appellant's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show that the Veteran was exposed to herbicides during his active military service, which fails to show that a service-connected disability caused or contributed to his death, and which contains a negative nexus medical opinion.

The Board has considered the Appellant's statements as to the Veteran's incurrence due to service, in light of his service treatment records, post-service medical evidence, and the October 2011 medical opinion.  The Board finds that the objective medical evidence of record is most persuasive and of more probative value than the Appellant's assertions.  The record fails to reflect that the Veteran was treated on even one occasion for metastatic melanoma of the adrenal gland during military service.  The post service records show that metastatic melanoma of the adrenal gland was diagnosed in 2002, nearly 14 years after his discharge from service.  The gap of time between military service and the first post-service medical evidence of the metastatic melanoma of the adrenal gland that caused the Veteran's death is, in itself, significant, and weighs against the Appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Therefore, although the Board is sympathetic with the Appellant's loss of her husband, it finds a lack of competent medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996); see Winsett v. West, 11 Vet. App. 420, 424 (1998), aff'd, 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000) (physician's opinion in cause-of-death case that list of disorders submitted by appellant might be related to exposure to Agent Orange found speculative when physician also indicated that "it is just as likely that they could have another cause").

Here, the Appellant has failed to submit or identify competent medical evidence to provide a nexus between any in-service injury or disease, to include Agent Orange and/or sun exposure, and the disability that caused and contributed to cause the Veteran's death.  As the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the benefit-of-the doubt rule does not apply.  The claim for service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


